 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of July 27, 2016, by and
between JERNIGAN CAPITAL, INC., a Maryland corporation (the “Company”), and
certain funds managed or advised by Highland Capital Management, L.P. or its
controlled affiliates (“Highland”) and identified on the signature page(s)
hereto (each, a “Buyer” and collectively, together with their permitted
transferees and assigns, the “Buyers”).

 

RECITALS:

 

A.           The Company is offering for sale (the “Offering”) shares of its
Series A Preferred Stock, par value $0.01 per share (the “Preferred Stock”).
When purchased, the Preferred Stock will have the terms set forth in the
articles supplementary in the form attached as Annex A hereto (the “Articles
Supplementary”) and made a part of the Company’s Articles of Amendment and
Restatement (the “Charter”) by the filing of the Articles Supplementary with the
Maryland Department of Assessments and Taxation (the “SDAT”). The Preferred
Stock will pay dividends in both cash and, at the election of the Buyers, in
additional shares of Preferred Stock or in shares of the common stock, par value
$0.01 per share, of the Company (the “Common Stock”), subject to and in
accordance with the terms and conditions and limitations set forth in the
Articles Supplementary.

 

B.           Pursuant to this Agreement, the Buyers wish to purchase, and the
Company wishes to sell, upon the terms and conditions set forth herein, up to
$100,000,000 of Preferred Stock (subject to a minimum amount of $50,000,000 of
Preferred Stock to be issued and sold by the Company by the second anniversary
of the date of the Agreement), which may be increased at the request of the
Company by $25,000,000. The sale of shares of Preferred Stock in the Offering
may occur from time to time in one or more closings.

 

C.           The Company and the Buyers are executing and delivering this
Agreement in reliance upon the registration exemption afforded by Section
4(a)(2) of the Securities Act, and Rule 506 of Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act.

 

D.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Annex B (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Dividend Common Stock under the Securities Act and the rules and regulations
promulgated thereunder and applicable state securities laws.

 

E.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering the Disclosure
Schedules (as defined below), annexes and exhibits attached hereto, the Articles
Supplementary, the Registration Rights Agreement and any other documents or
agreements explicitly contemplated hereunder (together with this Agreement,
collectively, the “Transaction Documents”) with respect to the issuance of the
Securities to the Buyers, including as dividends on the Preferred Stock.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Buyers hereby
agree as follows:

 

 

 

  

1.PURCHASE OF PREFERRED STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Buyers, and each of the Buyers has the obligation,
severally and not jointly, to purchase from the Company, shares of Preferred
Stock as follows:

 

(a)          The Company’s Right to Require Regular Purchases. Subject to the
terms and conditions of this Agreement, on any given Business Day after the
satisfaction of the conditions set forth in Sections 5 and 6 of this Agreement,
through and including, the tenth Business Day (the “Final Purchase Notice Date”)
preceding the second anniversary of this Agreement (such second anniversary
date, the “Final Draw Date”), the Company shall have the right, but not the
obligation (other than as set forth in Section 1(b) below), to direct the Buyers
by its delivery to the Buyers of a Purchase Notice from time to time, and each
of the Buyers thereupon shall have the obligation, severally and not jointly, to
purchase the Purchase Amount specified in the Purchase Notice (each such
purchase, a “Regular Purchase”) at the Purchase Price on the Purchase Date, as
specified in the Purchase Notice; however, in no event shall (i) the Purchase
Amount of a Regular Purchase be (A) less than $5,000,000 or, if greater than
$5,000,000, other than in integral multiples of $1,000,000, (B) more than
$15,000,000 in any given calendar month, and (C) more than $35,000,000 in any
three-month period, and (ii) the Purchase Date be subsequent to the Final Draw
Date. The Company may deliver additional Purchase Notices for additional Regular
Purchases to the Buyers from time to time so long as the most recent Regular
Purchase has been completed, and, in any event, at most one-time per month.

 

(b)          Company’s Obligation to Issue Preferred Stock. If, on or before the
Final Purchase Notice Date, the Company has not issued and the Buyers have not
purchased an aggregate of $50,000,000 of Preferred Stock, then on the Final Draw
Date of this Agreement, provided that the conditions set forth in Sections 5 and
6 below are satisfied, the Buyers shall purchase and the Company shall issue the
amount of Preferred Stock that, together with all previous issuances and
purchases, would equal $50,000,000.

 

(c)          Payment for Purchase of Shares. For each Regular Purchase, the
Buyers shall pay to the Company an amount equal to the Purchase Amount as full
payment for such shares of Preferred Stock by wire transfer of immediately
available funds prior to the issuance by the Company of such shares of Preferred
Stock. All payments made under this Agreement shall be made in lawful currency
of the United States of America by wire transfer of immediately available funds
to such account as the Company may from time to time designate by written notice
in accordance with the provisions of this Agreement at least two Business Days
prior to the Purchase Date. Whenever any amount expressed to be due by the terms
of this Agreement is due on any day that is not a Business Day, the same shall
instead be due on the next succeeding Business Day.

 

(d)          Increase in Available Amount. The Company shall have the right to
increase the Available Amount by up to $25,000,000 by the delivery to Buyer
Representative of a notice to increase the Available Amount by the amount set
forth in such notice. The Company may only give such notice one time and such
notice will be effective on such Business Day (as long as such notice is
delivered on or before 5:00 p.m. Eastern Time on such Business Day).

 

(e)          Records of Purchases. Buyer Representative and the Company shall
each maintain records showing the remaining Available Amount at any given time
and the Purchase Dates and Purchase Amounts for each purchase, or shall use such
other method reasonably satisfactory to Buyer Representative and the Company to
reconcile the remaining Available Amount.

 

 -2- 

 

 

(f)          Taxes. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of
Securities to the Buyers made in accordance with this Agreement.

 

(g)          Allocation of Purchases. Subject to adjustment as provided in this
Section 1(g), there shall initially be the Buyers as set forth on the signature
pages hereto and such Buyers shall be obligated, severally and not jointly, to
purchase in proportion to the allocation set forth on Schedule 1(g) (as nearly
as possible, subject to any necessary rounding) of the total Preferred Stock to
be purchased by Buyers in connection with any Regular Purchase. Notwithstanding
the foregoing, at any time and from time to time, Buyer Representative may
notify the Company of a change to the identity of the Buyers, the number of
Buyers and the allocation of Preferred Stock to be purchased by such Buyers
under this Agreement by delivering notice to the Company (an “Allocation
Notice”), no later than three Business Days prior to the Purchase Date to which
the changes in such Allocation Notice shall apply, which Allocation Notice shall
provide: the identity of the Buyers designated to purchase Preferred Stock on
such Purchase Date and the allocation (by percentages totaling 100%) between
such Buyers; provided, however, that no changes included in an Allocation Notice
shall be permitted if such changes would (1) violate the Ownership Limitations
set forth in the Charter as to any holder of Common Stock or (2) reasonably be
expected to cause the Company to fail to qualify as a REIT. If any Person(s)
identified as a Buyer in an Allocation Notice is not a party to this Agreement,
such Person shall, prior to the applicable Purchase Date, execute and deliver a
joinder agreement substantially in the form attached hereto as Exhibit F.

 

2.BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
that as of the date hereof and as of any Purchase Date:

 

(a)          Authority. The Buyer is an entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
the requisite power and authority to enter into and to consummate the
transactions contemplated by this Agreement and the other Transaction Documents
and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement by the Buyer and performance by the
Buyer of the transactions contemplated by this Agreement and the other
Transaction Documents have been duly authorized by all necessary action on the
part of the Buyer. This Agreement and the other Transaction Documents to which
the Buyer is a party have been duly executed by the Buyer, and when delivered by
the Buyer in accordance with the terms hereof and thereof, will constitute the
valid and legally binding obligation of the Buyer, enforceable against it in
accordance with its terms, except (1) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application, (2)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (3) insofar as indemnification
and contribution provisions may be limited by applicable law.

 

(b)          No Conflicts. The execution, delivery and performance by the Buyer
of this Agreement and the other Transaction Documents to which it is a party,
and the consummation by the Buyer of the transactions contemplated hereby and
thereby, do not, and will not (1) result in a violation of any provision of its
articles of incorporation, bylaws, limited partnership agreement, limited
liability company agreement or similar governing documents of the Buyer, (2)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Buyer is a party or (3) conflict with or
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Buyer, except in
the case of clauses (2) and (3) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, have, or
reasonably be expected to result in, a material adverse effect on the ability of
such Buyer to perform its obligations hereunder or under any of the other
Transaction Documents to which the Buyer is a party.

 

 -3- 

 

 

(c)          Investment Intent. The Buyer understands that the shares of
Preferred Stock are “restricted securities” and have not been, and will not be,
registered for issuance and sale under the Securities Act or any applicable
state securities law, and the Buyer is acquiring the shares of Preferred Stock
as principal for its own account and not with a view to, or for distributing or
reselling such shares of Preferred Stock or any part thereof in violation of the
Securities Act or any applicable state securities laws; provided, however, that
by making the representations herein, the Buyer does not agree to hold any of
the shares of Preferred Stock for any minimum period of time and reserves the
right, subject to the provisions of this Agreement, at all times to sell or
otherwise dispose of all or any part of such shares of Preferred Stock pursuant
to an effective registration statement under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws. The Buyer is acquiring the shares of Preferred Stock
hereunder in the ordinary course of its business. The Buyer does not presently
have any agreement, plan or understanding, directly or indirectly, with any
Person to distribute or effect any distribution of any of the shares of
Preferred Stock (or any securities which are derivatives thereof) to or through
any person or entity. The Buyer is not a registered broker-dealer under Section
15 of the Exchange Act or an entity engaged in a business that would require it
to be so registered as a broker-dealer.

 

(d)          Buyer Status. The Buyer is an “accredited investor” as defined in
Rule 501(a) under the Securities Act. The Buyer acknowledges that, in connection
with any Regular Purchase, the Company shall have the right to request evidence
reasonably satisfactory to the Company with respect to the Buyer’s status as an
“accredited investor” as of the applicable Purchase Date.

 

(e)          Rule 144. The Buyer acknowledges that it is familiar with Rule 144
of the rules and regulations of the Commission, as amended, promulgated pursuant
to the Securities Act (“Rule 144”), and that such Buyer has been advised that
Rule 144 permits resales only under certain circumstances. The Buyer understands
that to the extent that Rule 144 is not available, but subject to the terms and
conditions of the Registration Rights Agreement, the Buyer may only sell
Securities pursuant to an effective registration statement under the Securities
Act, pursuant to an exemption from such registration requirement or in a
transaction not otherwise subject to the registration requirements of the
Securities Act.

 

(f)          General Solicitation. The Buyer acknowledges that the shares of
Preferred Stock were not offered to the Buyer as a result of any advertisement,
article, notice or other communication regarding the shares of Preferred Stock
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement.

 

 -4- 

 

 

(g)          Experience. The Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the shares of Preferred Stock, and has so
evaluated the merits and risks of such investment. The Buyer is able to bear the
economic risk of an investment in the shares of Preferred Stock and, at the
present time, is able to afford a complete loss of such investment. The Buyer
acknowledges that an investment in the shares of Preferred Stock is speculative
and involves a high degree of risk.

 

(h)          Access to Information. The Buyer acknowledges that it has had the
opportunity to review the Disclosure Materials (as defined below) and has been
afforded (1) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the Offering and the merits and risks of investing in
the shares of Preferred Stock, (2) access to information about the Company and
its Subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment and (3) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment. Neither such inquiries nor any other investigation
conducted by or on behalf of the Buyer or its representatives shall modify,
amend or affect the Buyer’s right to rely on the truth, accuracy and
completeness of the Disclosure Materials and the Company’s representations and
warranties contained in this Agreement.

 

(i)          Certain Trading Activities. Other than consummating the
transactions contemplated hereunder, the Buyer has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with the
Buyer, engaged in any transactions in the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities) since
the time that the Buyer was first contacted by the Company or any other Person
regarding the specific investment contemplated hereby. The Buyer has maintained
the confidentiality of all disclosures made to it in connection with this
transaction, including the existence and terms of this transaction.

 

(j)          Limitations on Issuance of the Securities.

 

(i)          The Buyer acknowledges that the issuance of the Securities to the
Buyer shall be subject to the Ownership Limitations set forth in Article VII of
the Company’s Charter (subject to any Excepted Holder Limit (as defined in the
Charter) in any waiver of Ownership Limitations applied to the Buyer), and no
Dividend Common Stock shall be issued to the Buyer if such issuance would cause
the number of Dividend Common Stock issued to exceed the Share Cap (as defined
below).

 

(ii)         The Buyer acknowledges that the number of Dividend Common Stock
that the Buyer shall be entitled to receive, together with such number of
Dividend Common Stock issued to all other Buyers, shall be limited to the
maximum number of shares of Common Stock that may be issued without approval of
the Company’s stockholders pursuant to the listing rules of the Principal Market
(the “Share Cap”).

 

(k)          Brokers and Finders. No Person will have, as a result of this
Agreement or any other Transaction Document or the transactions contemplated
hereby or thereby, any valid right, interest or claim against or upon the
Company or any Buyer for any commissions, fees or expenses or other
compensation, provided that the Company will reimburse Buyer Representative for
reasonable financial advisor fees that are invoiced by Jefferies LLC within 10
days of any Purchase Date in an amount of 0.75% of the amount purchased on such
Purchase Date up to a maximum aggregate amount of $750,000.

 

 -5- 

 

 

(l)          Independent Investment Decision. The Buyer has independently
evaluated the merits of its decision to purchase shares of Preferred Stock
pursuant to this Agreement and the other Transaction Documents. The Buyer
understands that nothing in this Agreement or any other materials presented by
or on behalf of the Company to the Buyer in connection with the purchase of the
shares of Preferred Stock and the future receipt of Securities as dividends
constitutes legal, tax or investment advice. The Buyer has consulted such legal,
tax and investment advisors as it, in its sole discretion, has deemed necessary
or appropriate in connection with its purchase of the shares of Preferred Stock
and the future receipt of Securities as dividends.

 

(m)          Reliance on Exemptions. The Buyer understands that the shares of
Preferred Stock are being offered and sold to it in reliance on specific
exemptions from the registration requirements of federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Buyer’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the shares of Preferred Stock.

 

(n)          Existing Ownership of Common Stock. Buyers are not the “beneficial
owner” or “constructive owner” of more than 9.8% of the Company’s Common Stock,
as determined in accordance with the Company’s Charter.

 

(o)          No Governmental Review. The Buyer understands that no federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the shares of Preferred Stock or the
fairness or suitability of the investment in the shares of Preferred Stock, nor
have such authorities passed upon or endorsed the merits of the Offering.

 

(p)          Regulation M. The Buyer is aware that the anti-manipulation rules
of Regulation M under the Exchange Act may apply to sales of Securities and
other activities with respect to the Securities by the Buyer.

 

(q)          Residency. The Buyer’s office in which its investment decision with
respect to the Securities was made is located in Texas.

 

(r)          No Other Representations. Except for the representations and
warranties set forth in this Section 2, neither the Buyers nor any other Person
makes any express or implied representation or warranty with respect to the
Buyers or with respect to any other information provided to the Company in
connection with this Agreement.

 

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

Except as set forth in the schedules delivered herewith (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof and shall
qualify any representation made herein, as well the SEC Reports (as defined
below), the Company hereby represents and warrants as of the date hereof, as of
the date the Company gives notice to increase the Available Amount pursuant to
Section 1(d) and as of any Purchase Date, to the Buyers:

 

(a)          Subsidiaries. The Company has no direct or indirect Subsidiaries
other than those listed in Schedule 3(a) hereto. Except as disclosed in Schedule
3(a) hereto, the Company owns, directly or indirectly, all of the capital stock
or comparable equity interests of each Subsidiary free and clear of any and all
Liens, and all of the issued and outstanding shares of capital stock or
comparable equity interest of each Subsidiary, if any, are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

 

 -6- 

 

 

(b)          Organization and Qualification. The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own or lease and use its properties and assets and to carry on its
business as currently conducted. Neither the Company nor any Subsidiary is in
violation or default of any of the provisions of its respective articles of
incorporation, bylaws or other organizational or charter documents. The Company
and each of its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have a Material Adverse Effect, and no
Proceeding has been instituted, is pending, or, to the Company’s knowledge, has
been threatened in writing in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

(c)          Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder. The Company’s execution and delivery of this Agreement and each of
the other Transaction Documents to which it is a party and the consummation by
it of the transactions contemplated hereby and thereby (including, but not
limited to, the sale and delivery of the shares of Preferred Stock in accordance
with the terms hereof and the issuance of the Securities as dividends in
accordance with the Articles Supplementary) have been duly authorized by all
necessary corporate action on the part of the Company, and, other than a waiver
of Ownership Limitations to be granted by the Company’s Board of Directors in
accordance with Section 5(j)(i)(G) hereof, no further corporate action is
required by the Company, its Board of Directors or its stockholders in
connection herewith or therewith other than in connection with the Required
Approvals (as defined below). This Agreement and each of the other Transaction
Documents to which it is a party have been (or upon delivery will have been)
duly executed by the Company and are, or when delivered in accordance with the
terms hereof and thereof will constitute, the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (1) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application, (2) as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies and (3) insofar as indemnification and contribution
provisions may be limited by applicable law or public policy.

 

(d)          No Conflicts. The execution, delivery and performance by the
Company of this Agreement and each of the other Transaction Documents to which
it is a party and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the shares of Preferred Stock and the Securities as dividends) do not and will
not (1) conflict with or violate any provisions of the Company’s Charter (as
amended or supplemented by the Articles Supplementary) or bylaws or otherwise
result in a violation of the organizational documents of the Company, (2)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would result in a default) under, result in the creation of any
Lien upon any of the properties or assets of the Company or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any Material Contract or (3) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws, assuming the correctness of the
representations and warranties made by the Buyer herein), or by which any
property or asset of the Company is bound or affected, except in the case of
clauses (2) and (3) such as would not, individually or in the aggregate, have,
or would reasonably be expected to result in, a Material Adverse Effect.

 

 -7- 

 

 

(e)          Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority, self-regulatory
organization (including the Principal Market) or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents (including, without limitation, the issuance of the shares of
Preferred Stock and the issuance of the Securities as dividends), other than (1)
the filing of the Articles Supplementary with the SDAT, (2) filings required by
applicable state securities laws, (3) the filing of a Notice of Exempt Offering
of Securities on Form D with the Commission under Regulation D of the Securities
Act, (4) the filing of any requisite notices and/or application(s) to the
Principal Market for the issuance of the Dividend Common Stock and the listing
of the Dividend Common Stock for trading or quotation, as the case may be,
thereon in the time and manner required thereby, (5) the filings contemplated in
Section 4(a) of this Agreement, (6) those that have been made or obtained prior
to the date of this Agreement and (7) those approving the issuance of the
Securities as dividends (collectively, the “Required Approvals”).

 

(f)          Issuance of the Securities. The shares of Preferred Stock have been
duly authorized and, when issued and paid for in accordance with the terms of
this Agreement and the applicable Transaction Documents, will be duly and
validly issued, fully paid and nonassessable and free and clear of all Liens,
other than restrictions on transfer (1) provided for in the Charter, (2)
pursuant to Liens granted by or otherwise encumbering any of the Buyers, (3)
provided for in this Agreement or (4) imposed by applicable securities laws, and
shall not be subject to preemptive or similar rights of stockholders. The
issuance of the Securities as dividends, when duly authorized and issued in
accordance with the terms of the Articles Supplementary, will be validly issued,
fully paid and nonassessable and free and clear of all Liens, other than
restrictions on transfer provided for in this Agreement and the other
Transaction Documents or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights of stockholders. Assuming the accuracy
of the representations and warranties of the Buyers in this Agreement and the
timely filing of the Required Approvals, the Securities will be issued in
compliance with all applicable federal and state securities laws.

 

(g)          Capitalization. No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by this Agreement and the other Transaction
Documents that have not been effectively waived. The issuance and sale of the
shares of Preferred Stock will not obligate the Company to issue shares of
Common Stock or other securities to any Person (other than the Buyers) and will
not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. All
of the outstanding shares of capital stock of the Company are validly issued,
fully paid and nonassessable, have been issued in compliance with all applicable
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities.

 

 -8- 

 

 

(h)          SEC Reports; Disclosure Materials. The Company has filed with the
Commission all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Exchange Act prior to the date
this representation is made, including pursuant to Sections 13(a) or 15(d)
thereof (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports,” and the SEC Reports, together with the Disclosure Schedules,
being collectively referred to as the “Disclosure Materials”), on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Reports prior to the expiration of any such extension. As of their
respective filing dates, or to the extent corrected or updated by a subsequent
amendment or restatement, the SEC Reports complied in all material respects with
the requirements of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Each Material Contract has been filed (or incorporated by reference)
as an exhibit to the SEC Reports.

 

(i)          Limitation on Dividends. Neither the Company nor any of its
Subsidiaries is a party to or otherwise bound by any instrument or agreement
that limits or prohibits it (whether with or without giving notice or the
passage of time or both), directly or indirectly, from paying any dividends or
making other distributions on its capital stock, and no Subsidiary of the
Company is a party to or otherwise bound by any instrument or agreement that
limits or prohibits (whether with or without giving notice or the passage of
time or both), directly or indirectly, it from paying any dividends or making
other distributions on its capital stock, limited or general partnership
interests, limited liability company interests, or other equity interest, as the
case may be, or from repaying any loans or advance from, or (except for
instruments or agreements that by their express terms prohibit the transfer or
assignment thereof or of any rights thereunder) transferring any of its
properties or assets to, the Company or any Subsidiary.

 

(j)          Financial Statements. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing (or to the extent corrected
or updated by a subsequent amendment or restatement). Such financial statements
have been prepared in accordance with GAAP, except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries taken as a whole as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal year-end audit adjustments.

 

(k)          Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in a subsequent
SEC Report filed prior to the date this representation is made or deemed to be
made, as applicable, (1) there have been no events, occurrences or developments
that have or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, (2) the Company has not incurred any
material Liabilities (contingent or otherwise) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) Liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (3) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (4) there has not been any entry into, or any material change or
amendment to, or any waiver of any material right by the Company or any of its
Subsidiaries under, any Material Contract.

 

 -9- 

 

 

(l)          Certified Public Accountant. Grant Thornton LLP (or any successor
certified public accountant thereto) who has audited and issued an audit report
with respect to the financial statements of the Company (including the related
notes thereto and supporting schedules) included as part of the Company’s most
recently filed Annual Report on Form 10-K (or any amendment or supplement
thereto), is, at the time this representation is made or deemed to be made, an
independent registered public accounting firm as required by the Securities Act.

 

(m)          Litigation. There is no Action pending or, to the knowledge of the
Company, threatened, which (1) adversely affects or challenges the legality,
validity or enforceability of this Agreement and any of the other Transaction
Documents or the issuance of the Securities or (2) except as disclosed in the
SEC Reports, would, if there were an unfavorable decision, individually or in
the aggregate, have, or would reasonably be expected to result in, a Material
Adverse Effect. There are no Actions pending or, to the Company’s knowledge,
threatened or contemplated to which the Company or any of its Subsidiaries or
any of their respective directors or officers is or would be a party or of which
any of the respective properties or assets of the Company or any of its
Subsidiaries is or would be subject at law or in equity, before or by any
federal, state, local or foreign governmental or regulatory commission, board,
body, authority or agency, or before or by any self-regulatory organization or
other non-governmental regulatory authority, except any such action, suit,
claim, investigation or proceeding which, if resolved adversely to the Company
or any of its Subsidiaries, would not, individually or in the aggregate, have,
or would reasonably be expected to result in, a Material Adverse Effect.

 

(n)          Employment Matters. No current executive officer of the Company (as
defined in Rule 501(f) of the Securities Act) has notified the Company or any of
its Subsidiaries that such officer intends to leave the Company or any such
Subsidiary or otherwise terminate such officer’s employment with the Company or
any such Subsidiary. To the Company’s knowledge, no current executive officer
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement with the Company, or any other contract
or agreement or any restrictive covenant in favor of a third party, and to the
Company’s knowledge, the continued employment of each such executive officer
does not subject the Company or any Subsidiary to any Liability with respect to
any of the foregoing matters. The Company and its Subsidiaries are in compliance
with all federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance would not,
individually or in the aggregate, have, or would reasonably be expected to
result in, a Material Adverse Effect.

 

(o)          Compliance. Neither the Company nor any of its Subsidiaries (1) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (2) is in violation of any order of any court,
arbitrator or governmental body having jurisdiction over the Company, its
Subsidiaries or their respective properties or assets or (3) is in violation of,
or in receipt of written notice that it is in violation of, any statute, rule or
regulation of any governmental authority or self-regulatory organization
(including the Principal Market) applicable to the Company, except in each case
as would not, individually or in the aggregate, have, or would reasonably be
expected to result in, a Material Adverse Effect.

 

 -10- 

 

 

(p)          Regulatory Permits. Each of the Company and its Subsidiaries has
all necessary authorizations, licenses, permits, authorizations, consents and
approvals, and possesses all certificates, authorizations and permits
(collectively, “Permits”) issued by the appropriate federal, state, local or
federal regulatory authorities (“Governmental Authority”) necessary to conduct
their respective businesses, except to the extent that any failure to have any
such Permits, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect. All applications required to have been filed
for the renewal of Permits have been duly filed on a timely basis with the
appropriate Governmental Authority except where the failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and all other filings required to have been made with respect to
such Permits have been duly made on a timely basis with the appropriate
Governmental Authority or third party, except where the failure to do so would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries has received any
written notice nor has any knowledge indicating that it currently is not in
compliance in any material respect with the terms of any Permit.

 

(q)          Title to Assets. To the extent the Company or its Subsidiaries owns
any real property (“Company Property”), the Company and its Subsidiaries have
good and valid title in fee simple to any Company Property, if applicable, in
each case free and clear of all Liens, except (1) such as are listed as an
exception to any owner’s or leasehold title insurance policy with respect to
such properties or otherwise set forth in any loan or financing documentation
relating to such properties, in each case made available by the Company to the
Buyers, (2) for the leasehold interests of the tenants or (3) such as would not,
individually or in the aggregate, have a Material Adverse Effect. The Company or
its Subsidiaries have obtained an owner’s title insurance policy from a title
insurance company licensed to issue such policy, on each property that is owned
by the Company or such Subsidiary that insures the Company or such Subsidiary’s
fee interest in such property or a lender’s title insurance policy insuring the
lien of its mortgage securing such property with coverage equal to the maximum
aggregate principal amount of any indebtedness held by the Company or such
Subsidiary and secured by such property. The Company and its Subsidiaries have
good and marketable title to all tangible personal property owned by them that
is material to the business of the Company and its Subsidiaries, taken as whole,
in each case free and clear of all Liens that do not, individually or in the
aggregate, have a Material Adverse Effect on the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries.

 

(r)          Patents and Trademarks. The Company and its Subsidiaries own,
possess, license or have other rights to use all patents, patent applications,
trade and service marks, trade and service mark applications and registrations,
trade names, trade secrets, inventions, copyrights, licenses, technology,
know-how and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have would not have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”). There is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by any Person that the Company’s business as now conducted infringes or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of such Person. To the Company’s knowledge, there is no
existing infringement by another Person of any of the Intellectual Property
Rights that would have a Material Adverse Effect. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights, except
where failure to do so would not, individually or in the aggregate, have, or
would reasonably be expected to result in, a Material Adverse Effect.

 

 -11- 

 

 

(s)          Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which the Company and the Subsidiaries are engaged.
Neither the Company nor any of its Subsidiaries has received any notice of
cancellation of any such insurance, nor, to the Company’s knowledge, will it or
any Subsidiary be unable to renew their respective existing insurance coverage
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business, which individually or in
the aggregate, have, or would reasonably be expected to result in, a Material
Adverse Effect.

 

(t)          Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, none of the executive officers or directors of the Company and,
to the Company’s knowledge, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), that would be required to be
disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act and the Exchange Act.

 

(u)          Internal Accounting Controls. The Company maintains a system of
internal accounting controls that comply with the requirements of the Exchange
Act and are sufficient to provide reasonable assurance that (1) transactions are
executed in accordance with management’s general or specific authorizations, (2)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and Liability
accountability, (3) access to assets or incurrence of Liabilities is permitted
only in accordance with management’s general or specific authorization and (4)
the recorded accountability for assets and Liabilities is compared with the
existing assets and Liabilities at reasonable intervals and appropriate action
is taken with respect to any differences. Since the Evaluation Date (as defined
below), there have been no changes in the Company’s internal control over
financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.

 

(v)         Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in
all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it. The Company has established disclosure controls
and procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under
the Exchange Act) for the Company that comply with the requirements of the
Exchange Act and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of the end of the period covered by the
Company’s most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.

 

 -12- 

 

 

(w)          Certain Fees. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or the Buyers for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, with respect to the offer and sale of the shares of
Preferred Stock except as expressly provided herein. The Company shall
indemnify, pay, and hold the Buyers harmless against, any Liability, loss or
expense (including, without limitation, attorneys’ fees and out-of-pocket
expenses) arising in connection with any such right, interest or claim.

 

(x)          Private Placement. Assuming the accuracy of the Buyer’s
representations and warranties set forth in Section 2 of this Agreement, no
registration under the Securities Act is required for the offer and sale of the
shares of Preferred Stock by the Company to the Buyer under this Agreement.
Neither the issuance and sale of the shares of Preferred Stock hereunder nor the
issuance of the Dividend Common Stock or the Dividend Preferred Stock in
accordance with the Articles Supplementary will contravene the rules and
regulations of the Principal Market.

 

(y)          Investment Company. The Company is not, and immediately after
receipt of payment for the shares of Preferred Stock, will not be an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

(z)          Registration Rights. Except for the Buyer in connection with the
Offering, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.

 

(aa)         Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act, nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the date hereof, received written notice from the
Principal Market to the effect that the Company is not in compliance with the
listing or maintenance requirements of the Principal Market. The Company is in
compliance with all listing and maintenance requirements of the Principal Market
on the date hereof, except where the failure to be in compliance would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(bb)         Rights Agreements. The Company has not adopted any stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company.

 

(cc)         Tax Matters. (1) The Company and each of its Subsidiaries have
timely filed all Tax Returns required to be filed (taking into account any
extensions of time within which to file such Tax Returns) and all such Tax
Returns are complete, true and accurate in all material respects, and the
Company and each of its Subsidiaries have paid all those taxes owed (whether or
not shown as due and payable on any Tax Return), other than those that are being
contested in good faith, with respect to which adequate reserves have been set
aside on the books of the Company.

 

 -13- 

 

 

(2)         Neither the Company nor any Subsidiary is the subject of any audits,
examinations, assessments or other proceedings in respect of taxes, and the
Company and its Subsidiaries have not received written notice of any audits or
proceedings;

 

(3)         The Company and each of its Subsidiaries have withheld and paid all
taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, stockholder or other
third party, and all Internal Revenue Service Forms W-2 and Forms 1099 (and
foreign, state and local equivalents) required with respect thereto have been
properly and timely filed or provided, as applicable;

 

(4)         There are no liens with respect to taxes upon any of the properties
or assets, real or personal, tangible or intangible of the Company or any of its
Subsidiaries (other than liens for taxes that are not yet due or delinquent);

 

(5)         Neither the Company nor any of its Subsidiaries has participated in
any “listed transaction” within the meaning of Treasury Regulation Section
1.6011-4(b)(2);

 

(6)         The Company has never paid any “preferential dividends” within the
meaning of Section 562 of the Code; and

 

(7)         The Company has not engaged in any transactions that could give rise
to “redetermined rents,” “excess interest,” “redetermined deductions” or
“redetermined TRS service income” described in Section 857(b)(7) of the Code.

 

(dd)         REIT Tax Status. Commencing with its taxable year ended December
31, 2015, the Company has been organized and has operated in conformity with the
requirements for qualification and taxation as a REIT under the Code and all
applicable regulations under the Code, and its form of organization and method
of operation will enable it to meet the requirements for qualification and
taxation as a REIT under the Code and all applicable regulations under the Code.
The Company presently intends to continue to qualify as a REIT under the Code
and all applicable regulations under the Code for all subsequent years, and the
Company, after reasonable inquiry and diligence, does not know of any event that
would reasonably be expected to cause the Company to fail to qualify as a REIT
at any time. Each of the Company’s corporate subsidiaries that has elected,
together with the Company, to be a taxable REIT subsidiary is in compliance with
all requirements applicable to a “taxable REIT subsidiary” within the meaning of
Section 856(l) of the Code and all applicable regulations under the Code, and
the Company, after reasonable inquiry and diligence, is not aware of any fact
that could negatively impact such qualification. Each of the Company’s corporate
subsidiaries (or subsidiaries taxable as corporations for U.S. federal income
tax purposes) that is not a “taxable REIT subsidiary” is a “qualified REIT
subsidiary” within the meaning of Section 856(i) of the Code and all applicable
regulations under the Code.

 

 -14- 

 

 

(ee)         Environmental Matters. The Company and its Subsidiaries and any
Company Property are in substantial compliance with, and each of the Company and
its Subsidiaries hold, all permits, authorizations and approvals required under
Environmental Laws (as defined below), except to the extent that failure to so
comply or to hold such permits, authorizations or approvals would not,
individually or in the aggregate, have a Material Adverse Effect; none of the
Company or any of its Subsidiaries (1) is, to the Company’s knowledge, the
subject of any investigation, (2) has received any notice or claim, (3) is a
party to or affected by any pending or, to the Company’s knowledge, threatened
action, suit or proceeding, (4) is bound by any judgment, decree or order or (5)
has entered into any agreement, in each case relating to any alleged violation
of any Environmental Law or any actual or alleged release or threatened release
or cleanup at any location of any Hazardous Materials (as defined below)
relating to any Company Property, in each case, except as would not,
individually or in the aggregate, have a Material Adverse Effect. None of the
Company or any of its Subsidiaries has received from any governmental authority
notice of any violation, concerning any Company Property, of any municipal,
state or federal law, rule or regulation or of any Environmental Law, except for
such violations as have heretofore been cured and except for such violations as
would not, individually or in the aggregate, have a Material Adverse Effect (as
used herein, “Environmental Law” means any federal, state or local law, statute,
ordinance, rule, regulation, order, decree, judgment, injunction, permit,
license, authorization or other binding requirement, or common law, relating to
health, safety or the protection, cleanup or restoration of the environment or
natural resources, including those relating to the distribution, processing,
generation, treatment, storage, disposal, transportation, other handling or
release or threatened release of Hazardous Materials, and “Hazardous Materials”
means any material (including, without limitation, pollutants, contaminants,
hazardous or toxic substances or wastes) that is regulated by or may give rise
to Liability under any Environmental Law).

 

(ff)         No General Solicitation. Neither the Company nor, to the Company’s
knowledge, any Person acting on behalf of the Company, has offered or sold any
of the shares of Preferred Stock by any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of any of the Preferred Stock.

 

(gg)         Unlawful Payments. To the Company’s knowledge, none of the Company,
any of its Subsidiaries, nor any directors, executive officers, employees,
agents or other Persons acting at the direction of or on behalf of the Company
or any of its Subsidiaries, has, in the course of its actions for or on behalf
of the Company: (1) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to foreign or domestic
political activity; (2) made any unlawful payments to any foreign or domestic
governmental officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds; (3) violated any provision of the
Foreign Corrupt Practices Act of 1977, as amended; or (4) made any other
unlawful bribe, rebate, payoff, influence payment, kickback or other material
unlawful payment to any foreign or domestic government official or employee.

 

(hh)         Money Laundering. The operations of the Company and each of its
Subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements and money laundering statutes of all jurisdictions in which the
Company and each of its Subsidiaries operate including the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency.

 

(ii)         Company IT Systems. The Company and each of its Subsidiaries owns
or has a valid right to access and use all computer systems, networks, hardware,
software, databases, websites, and equipment used to process, store, maintain
and operate data, information, and functions used in connection with the
business of the Company (the “Company IT Systems”). The Company IT Systems are
adequate for, and operate and perform in all material respects as required in
connection with, the operation of the business of the Company and each of its
Subsidiaries as currently conducted, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
and each of its Subsidiaries has implemented commercially reasonable backup,
security and disaster recovery technology consistent in all material respects
with applicable regulatory standards and customary industry practices.

 

 -15- 

 

 

(jj)         Off Balance Sheet Arrangements. There is no transaction,
arrangement or other relationship between the Company (or any Subsidiary) and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its SEC Reports and is not so disclosed and would
have a Material Adverse Effect.

 

(kk)         Acknowledgment Regarding Buyers’ Purchase of Securities. The
Company acknowledges and agrees that the Buyers are acting solely in the
capacity of arm’s length purchasers with respect to this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby. The
Company further acknowledges that no Buyer is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby and any advice given by the Buyers or any of their respective
representatives or agents in connection with this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Buyers’ purchase of the shares of Preferred Stock. The
Company represents to the Buyers that the Company’s decision to enter into this
Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby and thereby by
the Company and its representatives.

 

(ll)         Absence of Manipulation. The Company has not, and, to the Company’s
knowledge, no Person acting on its behalf has, taken any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company in violation of applicable law to facilitate the sale or
resale of the Securities.

 

(mm)         PFIC. None of the Company’s Subsidiaries is or intends to become a
“passive foreign investment company” within the meaning of Section 1297 of the
Code.

 

(nn)          OFAC. Neither the Company nor any of its Subsidiaries is, and, to
the Company’s knowledge, no director, executive officer, agent, employee,
Affiliate or other Person acting for or on behalf of the Company or any of its
Subsidiaries is, currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”). The
Company will not knowingly use the proceeds of the sale of the Preferred Stock,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person or entity, towards any sales or operations
in any country or region sanctioned by OFAC or for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.

 

(oo)         No Additional Agreements. The Company does not have any
understanding with the Buyers with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

 

(pp)         Reservation of Securities. Subject to any limitations set forth in
the Company’s Charter, as shall be amended or supplemented pursuant to the
Articles Supplementary, and Maryland law, the Company has reserved, and will
continue to reserve, free of any preemptive or similar rights of stockholders of
the Company, a number of unissued shares of Common Stock and Preferred Stock
sufficient to issue and deliver the Dividend Common Stock and the Dividend
Preferred Stock, which may be paid as dividends on the Preferred Stock.

 

(qq)         Representations and Warranties. In connection with any Regular
Purchase, on or prior to each applicable Purchase Date, the Company shall be
entitled to deliver to the Buyers updated Disclosure Schedules, which shall be
in form and substance acceptable to the Buyers.

 

 -16- 

 

 

(rr)         No Other Representations. Except for the representations and
warranties set forth in this Section 3, neither the Company nor any other Person
makes any express or implied representation or warranty with respect to the
Company or with respect to any other information provided to the Buyers in
connection with this Agreement.

 

4.          COVENANTS.

 

(a)          Filing of Form 8-K and Registration Statement. The Company agrees
that it shall, within the time required under the Exchange Act, file a Current
Report on Form 8-K (or disclose under Item 5 of Form 10-Q) disclosing this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby. The Company shall, in accordance with the terms and
conditions of the Registration Rights Agreement, file a registration statement
covering the resale of the Dividend Common Stock by the Buyer.

 

(b)          Blue Sky. The Company shall take such action, if any, as is
reasonably necessary in order to obtain an exemption for or to qualify (1) the
initial sale of the Preferred Stock to the Buyers under this Agreement and (2)
any subsequent sale of the Preferred Stock by the Buyers, in each case, under
applicable securities or “blue sky” laws of the states of the United States in
such states as is necessary in connection with such sales, as required under
applicable law of such states, and shall provide evidence of any such action so
taken to Buyer Representative.

 

(c)          Listing. The Company shall, in the time and manner required by the
Principal Market, prepare and file with such Principal Market an additional
shares listing application covering a number of shares of Common Stock equal to
the maximum number of Dividend Common Stock that may be issued under the Share
Cap (subject to official notice of issuance) and shall maintain such listing so
long as any other shares of Common Stock shall be so listed. The Company shall
use commercially reasonable efforts to maintain the Common Stock’s listing on
the Principal Market. Neither the Company nor any of its Subsidiaries shall take
any action that would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market, unless the Common Stock
is immediately thereafter traded on the Nasdaq Stock Market or the OTC Bulletin
Board. The Company shall pay all fees and expenses in connection with satisfying
its obligations under this Section 4(c).

 

(d)          Compliance with Laws. Notwithstanding any other provision of this
Section 4, the Buyers covenant that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws and in compliance with the Charter. In connection with any
transfer of the Securities other than (1) pursuant to an effective registration
statement, (2) to the Company, (3) pursuant to Rule 144 (provided that the
Buyers provide the Company with reasonable assurances (in the form of seller
and, if applicable, broker representation letters) that the securities may be
sold pursuant to such rule) or (4) in connection with a bona fide pledge as
contemplated in Section 4(e), the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. To the extent any such transfer to a Person would cause such
Person’s ownership to exceed the Ownership Limitations set forth in the Charter,
such transfer shall be subject to the provisions of Article VII of the Charter
in the same manner as any other acquisition of Company capital stock. As a
condition of such transfer, any such transferee shall agree in writing to be
bound by the terms of this Agreement and the other Transaction Documents and
shall have the rights of the Buyer under this Agreement and the other
Transaction Documents with respect to such transferred Securities.

 

 -17- 

 

 

(e)          Legends. Certificates representing the Securities shall bear a
legend indicating that the Securities are subject to the Ownership Limitations
set forth in the Company’s Charter (the “Ownership Limit Legend”), any legend
required by the Maryland General Corporation Law, any legend as required by the
“blue sky” laws of any state and a restrictive legend in substantially the
following form (and, with respect to Securities held in book-entry form, the
Transfer Agent will record such a legend on the share register), until such time
as they are not required under Section 4(g):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

The Company acknowledges and agrees that any Buyer may from time to time pledge
and/or grant a security interest in some or all of the legended Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who also agrees to be bound by the transfer and
ownership restrictions provided for in this Agreement and the other Transaction
Documents upon foreclosure or other transfer upon default in connection with
applicable securities laws, pursuant to a bona fide margin agreement in
compliance with a bona fide margin loan with a registered broker-dealer. Such a
pledge would not be subject to approval or consent of the Company and no legal
opinion of legal counsel to the pledgee, secured party or pledgor shall be
required in connection with the pledge, but such legal opinion shall be required
in connection with a subsequent transfer or foreclosure by the pledgee following
default by such Buyer. No notice shall be required of such pledge, but a Buyer’s
pledgee shall promptly notify the Company of any such subsequent transfer or
foreclosure. Each Buyer acknowledges that the Company shall not be responsible
for any pledges relating to, or the grant of any security interest in, any of
the Securities or for any agreement, understanding or arrangement between such
Buyer and its pledgee or secured party. At the Buyer’s expense, the Company will
execute and deliver such reasonable documentation as a pledgee or secured party
of Securities may reasonably request in connection with a pledge or transfer of
the Securities, including, if the Securities are subject to registration
pursuant to the Registration Rights Agreement, the preparation and filing of any
required prospectus supplement under Rule 424 of the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
selling stockholders thereunder. The Buyers acknowledge and agree that, except
as otherwise provided in Section 4(g), any Securities subject to a pledge or
security interest as contemplated by this Section 4(e) shall continue to bear
the legend set forth in this Section 4(e) and be subject to the restrictions on
transfer set forth in Section 4(d).

 

 -18- 

 

 

(f)          Transfer Agent Instructions. Upon the effectiveness of any
registration statement covering the resale of the Dividend Common Stock, as
contemplated by the Registration Rights Agreement, the Company shall issue
instructions to the Transfer Agent to issue certificates or credit shares to the
applicable balance accounts at DTC, registered in the name of the Buyers and
their respective nominee(s), for the Securities in such amounts as specified
from time to time by a Buyer to the Company, in the form of Annex C attached
hereto (the “Transfer Agent Letter of Instructions”); provided, however, that if
the use of such registration statement has been suspended by the Commission or,
in the reasonable judgment of the Company, such registration statement must be
updated prior to its continued use, the Transfer Agent may be instructed to
temporarily credit such shares to the accounts in the books and records of the
Transfer Agent, until the conditions in Section 4(g) have been satisfied in the
reasonable judgment of the Company, at which time such shares shall be credited
in accordance with the Transfer Agent Letter of Instructions. The Company
represents and warrants that no instruction other than the Transfer Agent Letter
of Instructions and stop transfer instructions to give effect to Section 4(d)
will be given by the Company to its Transfer Agent with respect to the
Securities. If the Buyers effect a sale, assignment, or transfer of the
Securities in accordance with Section 4(d), the Company shall permit the
transfer and shall promptly instruct the Transfer Agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer to effect such sale,
transfer, or assignment.

 

(g)          Removal of Legends. Certificates or book-entry statements
evidencing the Securities shall not be required to contain the Securities Act
legend set forth in Section 4(e) above or any other legend (other than the
Ownership Limit Legend) (1) while a registration statement (including a
registration statement filed pursuant to the Registration Rights Agreement)
covering the resale of such Securities is effective under the Securities Act,
(2) following any sale of such Securities pursuant to Rule 144 (assuming the
transferor is not an Affiliate of the Company), (3) if such Securities are
eligible to be sold, assigned or transferred under Rule 144 (provided that a
Buyer or pledgee, as applicable, provides the Company with reasonable assurances
and customary representations that such Securities are eligible for sale,
assignment or transfer under Rule 144 which shall not include an opinion of
counsel), (4) in connection with a sale, assignment or other transfer (other
than under Rule 144), provided that the Buyers provide the Company with an
opinion of counsel to the Buyers, in a form reasonably acceptable to the
Company, to the effect that such sale, assignment or transfer of the Securities
may be made without registration under the applicable requirements of the
Securities Act or (5) if such legend is not required under applicable
requirements of the Securities Act (including, without limitation, controlling
judicial interpretations and pronouncements issued by the Commission). If a
legend is not required pursuant to the foregoing, the Company shall no later
than three Business Days following the delivery by a Buyer to the Transfer Agent
(with notice to the Company) of a legended certificate representing such
Securities (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the reissuance and/or transfer, if
applicable), together with any other deliveries from such Buyer as may be
required above in this Section 4(g), as directed by the Buyers, or, in the case
of shares held in book-entry accounts, within three Business Days following the
date on which a legend is no longer required, without any action required on the
part of the Buyers, either: (A) provided that the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program, credit the
aggregate number of Securities to which the Buyers shall be entitled to such
Buyer’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver (via reputable overnight courier) to such Buyers, a certificate
representing such Securities that is free from all restrictive and other legends
(other than the Ownership Limit Legend), registered in the name of such Buyer or
its designee. The Company shall be responsible for any transfer agent fees or
DTC fees with respect to any issuance of Securities or the removal of any
legends with respect to any Securities in accordance herewith.

 

 -19- 

 

 

(h)          Breach. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyers. Accordingly,
the Company acknowledges that the remedy at law for a breach of its obligations
under this Section 4 will be inadequate and agrees, in the event and upon
presentation of sufficient proof of a breach or threatened breach by the Company
of the provisions of this Section 4, that a Buyer shall be entitled, in addition
to all other available remedies, to an order and/or injunction restraining any
breach and requiring immediate issuance and transfer, without the necessity of
showing economic loss and without any bond or other security being required.

 

(i)          Due Diligence. A Buyer shall have the right, as the Buyer may
reasonably deem appropriate, to perform reasonable due diligence on the Company
during normal business hours; provided, however, that such Buyer must give
written notice to the Company no later than three Business Days prior to any
request to perform such due diligence. The Company and its officers and
employees shall provide information and reasonably cooperate with the Buyers in
connection with any reasonable request by the Buyers related to the Buyers’ due
diligence of the Company, including, but not limited to, any such request made
by the Buyers in connection with the entering into of this Agreement; provided,
however, that at no time is the Company required or permitted to disclose
material non-public information to the Buyers or to breach any obligation of
confidentiality or non-disclosure to a third party. Each party hereto agrees not
to disclose any Confidential Information of the other party to any third party
and shall not use the Confidential Information of such other party for any
purpose other than in connection with, or in furtherance of, the transactions
contemplated hereby and in the other Transaction Documents. Each party hereto
acknowledges that the Confidential Information shall remain the property of the
disclosing party and agrees that it shall take all reasonable measures to
protect the secrecy of any Confidential Information disclosed by the other
party.

 

(j)          Disposition of Securities. The Buyers shall not sell any Securities
except as provided in this Agreement, the Registration Rights Agreement and the
“Plan of Distribution” section of the prospectus included in an effective
registration statement. The Buyers shall not transfer any Securities except
pursuant to sales described in the “Plan of Distribution” section of the
prospectus included in an effective registration statement or pursuant to Rule
144 under the Securities Act. In the event of any sales of Securities pursuant
to an effective registration statement, the Buyers will (1) effect such sales
pursuant to the “Plan of Distribution” section of the prospectus included in the
effective registration statement and (2) will comply with all applicable
prospectus delivery requirements.

 

 -20- 

 

 

(k)          Conduct of Business of the Company. The Company shall, and shall
cause each of its Subsidiaries to, during the period from the date of this
Agreement until the termination of this Agreement, except as expressly
contemplated by this Agreement or as required by applicable law or with the
prior written consent of the Buyers (1) conduct its business in the ordinary
course of business consistent with past practice, and, to the extent consistent
therewith, the Company shall, and shall cause each of its Subsidiaries to use
its reasonable best efforts to preserve substantially intact its and its
Subsidiaries’ business organization, (2) not, unless required by the Commission
or necessary to reflect changes in GAAP, or alter materially its method of
accounting or the manner in which it keeps its accounting books and records
unless, in the business judgment of the Board of Directors of the Company,
deviation from these standard practices is determined to be in the best
interests of the Company and its stockholders, including the holders of
Preferred Stock, and (3) use reasonable best efforts to conduct its business in
a manner so that it will not become subject to the Investment Company Act of
1940, as amended.

 

(l)          Qualification as a REIT. The Company shall use reasonable best
efforts to operate in a manner in accordance with the requirements for
qualification and taxation as a REIT. In the event of the taking or proposed
taking of any action that would cause any representation set forth in this
Section 4(l) to be incorrect if made as of any date following the date of this
Agreement, including the Board in good faith determining by resolution that it
is no longer in the best interests of the Company for the Company to continue to
so qualify, the Company shall notify the Buyer prior to the taking of such
action.

 

(m)          Board Designee.

 

(1) Following the date of this Agreement, the Board, in accordance with the
bylaws of the Company (the “Bylaws”), shall take action to increase the number
of directors constituting the Board by one person and shall promptly following
receipt of notice from the Buyer Representative, elect either James Dondero or
Matt McGraner to fill the vacancy so created to serve until the next annual
meeting of stockholders of the Company or until his successor is duly elected
and qualified.

 

(2) (A) Following the date of this Agreement, any time at which the Company’s
stockholders shall have the right to, or shall, vote for or consent in writing
to, the election of directors of the Company (whether at an annual meeting of
the Company’s stockholders, a special meeting of the Company’s stockholders
called for the purpose of electing directors of the Company or at any
adjournment or postponement thereof), then, and in each such event, the Board
shall (i) nominate one person to be designated by the Buyers holding a majority
in interest of the Preferred Stock as a designee for election by the Company’s
stockholders to the Board (the “Board Designee”), (ii) subject to the Board’s
duties under Maryland law, the Board shall recommend that the Company’s
stockholders vote in favor of the election of such Board Designee and (iii)
enter into an indemnification agreement with such Board Designee substantially
in the form filed as a Material Contract; and (B) if under the Articles
Supplementary, the Buyers are entitled to nominate two additional directors for
election by the Company’s stockholders to the Board, the Board, by action of the
Board pursuant to the Bylaws, shall (i) create two additional vacancies on its
Board and, in accordance with the Bylaws, include two persons designated by the
Buyers holding a majority in interest of the Preferred Stock and, subject to the
Board’s duties under Maryland law, shall recommend that the Company’s
stockholders vote in favor of the election of such designees (the “Additional
Board Designees”) and (ii) enter into indemnification agreements with such
Additional Board Designees substantially in the form filed as a Material
Contract.

 

 -21- 

 

 

(3) The Board shall not withdraw any nomination or, subject to the Board’s
duties under Maryland law, recommendation required under this Section 4(m),
unless the Buyers holding a majority in interest of the Preferred Stock deliver
to the Board a written request for such withdrawal or the Board determines
reasonably and in good faith after consultation with outside legal counsel that
(i) in the case of the Board Designee, such Board Designee is prohibited or
disqualified from serving as a director of the Company or is a “bad actor” as
such term is defined in Rule 506(d) under the Securities Act or (ii) in the case
of an Additional Board Designee, such Additional Board Designee is prohibited or
disqualified from serving as an independent director of the Company or is a “bad
actor” as such term is defined in Rule 506(d) under the Securities Act, in each
case under any rule or regulation of the SEC, the Principal Market or by
applicable Law; provided, however, that the Buyers holding a majority in
interest of the Preferred Stock shall have the right to replace such Board
Designee or Additional Board Designee, as applicable, with a new Board Designee
or Additional Board Designee, as applicable. Further, (A) for any meeting (or
consent in lieu of a meeting) of the Company’s stockholders for the election of
members of the Board, the Board shall not nominate, in the aggregate, a number
of nominees greater than the current number of members of the Board, (B) subject
to the Board’s duties under Maryland law, the Board shall not recommend the
election of any other person to a position on the Board for which the Board
Designee or Additional Board Designee, as applicable has been nominated and (C)
the Company shall use commercially reasonable efforts to cause each Board
Designee or Additional Board Designee, as applicable, to be elected to the
Board. If elected to the Board, the Board Designee or Additional Board Designee,
as applicable, will serve as a member of the Board for such term as is provided
in the Charter and Bylaws.

 

(4) The Buyers holding a majority in interest of the Preferred Stock shall cause
any Board Designee or Additional Board Designee to resign from the Board and any
committees on which such Board Designee or Additional Board Designee serves if,
as determined reasonably by the Board in good faith after consultation with
outside legal counsel, (i) in the case of the Board Designee, such Board
Designee is prohibited or disqualified from serving as a director of the Company
or a member of any such committees or is a “bad actor” as such term is defined
in Rule 506(d) under the Securities Act or (ii) in the case of an Additional
Board Designee is prohibited or disqualified from serving as an independent
director of the Company or a member of any such committees or is a “bad actor”
as such term is defined in Rule 506(d) under the Securities Act, in each case
under any rule or regulation of the SEC, the Principal Market or by applicable
Law; provided, however, that, subject to the limitations set forth in this
Section 4(m), the Buyers holding a majority in interest of the Preferred Stock
shall have the right to replace such resigning Board Designee or Additional
Board Designee with a new Board Designee or Additional Board Designee, as
applicable, such newly-named Board Designee or Additional Board Designee to be
elected promptly to the Board in place of the resigning Board Designee or
Additional Board Designee, as applicable, in the manner set forth in the Charter
and Bylaws for filling vacancies on the Board. Further, upon the resignation of
any Board Designee or Additional Board Designee, any rights granted to such
Board Designee or Additional Board Designee pursuant to this Section 4(m) shall
terminate forthwith to the maximum extent permitted by applicable law and the
Charter and Bylaws; provided, however, that any newly-named Board Designee or
Additional Board Designee selected by the Buyers to replace the resigning Board
Designee or Additional Board Designee shall be granted the rights set forth in
this Section 4(m). Nothing in this paragraph (4) or elsewhere in this Agreement
shall confer any third-party beneficiary or other rights upon any person
designated hereunder as an Board Designee or Additional Board Designee, whether
during or after such person’s service on the Board.

 

 -22- 

 

 

(5) The Buyers holding a majority in interest of the Preferred Stock shall
designate a person to be a Board Designee or Additional Board Designee, as
applicable, (A) who Buyer Representative believes in good faith has the
requisite skill and experience to serve (w) in the case of a Board Designee, as
a director of a publicly-traded company and (x) in the case of an Additional
Board Designee, as an independent director of a publicly-traded company, (B) who
is not prohibited from or disqualified from serving (x) in the case of a Board
Designee, as a director of the Company, and (y) in the case of an Additional
Board Designee, as an independent director of the Company, and (z) in each case
is not a “bad actor” as such term is defined in Rule 506(d) under the Securities
Act, in each case pursuant to any rule or regulation of the SEC, the Principal
Market or applicable Law and (C) with respect to which no event required to be
disclosed pursuant to Item 401(f) of Regulation S-K of the Exchange Act has
occurred. Notwithstanding anything to the contrary in this Section 4(m), the
parties hereto agree that members of the Board shall retain the right to object
to the nomination, election or appointment of any Board Designee or Additional
Board Designee for service on the Board if the members of the Board reasonably
determine in good faith, after consultation with outside legal counsel, that
such Board Designee or Additional Board Designee fails to meet the criteria set
forth above. In the event that the members of the Board reasonably object to the
nomination, election or appointment of any Board Designee or Additional Board
Designee to the Board pursuant to the terms of this Section 4(m), the Board
shall nominate or appoint, as applicable, another individual designated by the
Buyers as the Board Designee or Additional Board Designee, as applicable,
nominated for election to the Board that meets the criteria set forth in this
Section 4(m).

 

(6) Notwithstanding anything to the contrary in this Section 4(m), nothing shall
prevent the members of the Board from acting in accordance with their respective
duties under Maryland law or applicable law or Principal Market requirements.
The Board shall have no obligation to nominate, elect or appoint any Board
Designee or Additional Board Designee, as applicable, if such nomination,
election or appointment would violate applicable law or Principal Market
requirements or result in a breach by the members of the Board of their duties
to the Company and its stockholders; provided, however, that the foregoing shall
not affect the right of the Buyers holding a majority in interest of the
Preferred Stock to designate an alternative individual as the Board Designee or
Additional Board Designee, as applicable, nominated for election to the Board,
subject to the other terms, conditions and provisions in this Section 4(m).

 

(n)          Rule 144(c). The Company will use commercially reasonable efforts
to remain in compliance with the reporting requirements of Rule 144(c) of the
rules and regulations of the Commission, as amended, promulgated pursuant to the
Securities Act.

 

5.CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE BUYERS TO PURCHASE PREFERRED
STOCK.

 

The obligation of the Buyers to acquire shares of Preferred Stock at any
Purchase Date is subject to the fulfillment, on or prior to the Purchase Date,
of each of the following conditions, any of which may be waived by the Buyers:

 

(a)          Representations and Warranties. The representations and warranties
of the Company contained in Section 3 shall be true and correct in all material
respects as of the date when made and as of any Purchase Date, as though made on
and as of such date.

 

(b)          Performance. The Company shall have performed, satisfied and
complied in all material respects with any and all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by it at or prior to any Purchase Date.

 

 -23- 

 

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)          No Material Adverse Effect. Since the date of execution of this
Agreement, no event or series of events shall have occurred that has had a
Material Adverse Effect.

 

(e)          No Suspensions of Trading in Common Stock. The Common Stock (1)
shall be designated for listing or quotation on the Principal Market and (2)
shall not have been suspended, as of any Purchase Date, by the Commission or the
Principal Market from trading on the Principal Market nor shall suspension by
the Commission or the Principal Market have been threatened, as of any Purchase
Date, either (A) in writing by the Commission or the Principal Market or (B) by
falling below any minimum listing maintenance requirements of the Principal
Market. The Company shall have filed the Listing of Additional Shares
Notification form with the Principal Market.

 

(f)          Articles Supplementary. The Company shall have filed the Articles
Supplementary with the SDAT.

 

(g)          Amended and Restated Limited Liability Company Agreement. The
Company shall have filed an Amended and Restated Limited Liability Company
Agreement of Jernigan Capital Operating Company, LLC (the “Operating Company”)
to authorize and designate the terms of the preferred units of limited liability
company interest that will be issued to the Company upon contribution by the
Company to the Operating Company of the net proceeds from the sale of the
Preferred Stock hereunder.

 

(h)          Board Designee. Prior to or as of the date of this Agreement, the
Board, in accordance with the Bylaws, shall take action to increase the number
of directors constituting the Board by one person and elect the Board Designee
to fill the vacancy created by such increase.

 

(i)          Dean Jernigan. Dean Jernigan shall not have voluntarily resigned,
or otherwise consented to his removal without cause, as the Chairman of the
Board of Directors or the Executive Chairman of the Board of Directors of the
Company.

 

(j)          Closing Deliveries.

 

(i)          Except as provided otherwise herein, at or prior to the first
Purchase Date and on or after the effectiveness of this Agreement, the Company
shall issue, deliver or cause to be delivered to the Buyers, the following:

 

(A)this Agreement, duly executed by the Company, which shall be delivered on the
date of execution hereof;

 

(B)the Registration Rights Agreement, duly executed by the Company, which shall
be delivered on the date of execution thereof;

 

 -24- 

 

 

(C)one or more stock certificates (if physical certificates are required by the
Buyers to be held immediately prior to the closing; if not, then facsimile or
“.pdf” copies of such certificates shall suffice for purposes of the closing
with original stock certificates to be delivered within two Business Days of
such first Purchase Date), representing the number of shares of Preferred Stock
the Buyers are purchasing from the Company, registered in the name of the Buyers
(or, if the Buyers request, the Company shall cause to be made a book-entry
record in the books and records of the Transfer Agent evidencing the shares of
Preferred Stock registered in the name of the Buyers);

 

(D)a legal opinion from counsel of the Company, substantially in the form
attached hereto as Exhibit A, executed by such counsel and addressed to the
Buyers, which shall be delivered to the Buyers upon the effectiveness of this
Agreement with respect to all purchases that may occur during the current fiscal
quarter;

 

(E)a certificate of the Chief Executive Officer or President and the Chief
Financial Officer of the Company, dated as of such first Purchase Date,
certifying to the matters in Section 5(a) and Section 5(d) hereof substantially
in form attached hereto as Exhibit B;

 

(F)a certificate of the Secretary of the Company, dated as of such first
Purchase Date, substantially in the form attached hereto as Exhibit C, (a)
certifying the then current versions of the Charter, including the Articles
Supplementary, and the Bylaws, and (b) certifying the resolutions adopted by the
Board of Directors of the Company or a duly authorized committee thereof
approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities; and

 

(G)subject to the satisfaction of the condition described in Section 6(d)(i)(D),
the Board of Directors shall have granted to the Buyers a waiver of the
Ownership Limitations.

 

(ii)         Except as provided otherwise herein, at or prior to any Purchase
Date other than the first Purchase Date, the Company shall issue, deliver or
cause to be delivered to the Buyers, the following:

 

(A)one or more stock certificates (if physical certificates are required by the
Buyers to be held immediately prior to the closing; if not, then facsimile or
“.pdf” copies of such certificates shall suffice for purposes of the closing
with original stock certificates to be delivered within two Business Days of
such Purchase Date), representing the number of shares of Preferred Stock the
Buyers are purchasing from the Company, registered in the name of the Buyers
(or, if the Buyers request, the Company shall cause to be made a book-entry
record in the books and records of the Transfer Agent evidencing the shares of
Preferred Stock registered in the name of the Buyers);

 

 -25- 

 

 

(B)a legal opinion from counsel of the Company, substantially in the form
attached hereto as Exhibit A, dated as of such Purchase Date, executed by such
counsel and addressed to the Buyers, which shall be delivered to the Buyers on
the first business day following the filing with the Commission of a quarterly
or annual report, as applicable, following the end of each fiscal quarter, in
each case, with respect to all transactions that may occur until the delivery of
the legal opinion with respect to the immediately following fiscal quarter

 

(C)a certificate of the Chief Executive Officer or President and the Chief
Financial Officer of the Company, dated as of such Purchase Date, certifying to
the matters in Section 5(a) and Section 5(d) hereof substantially in form
attached hereto as Exhibit B; and

 

(D)a certificate of the Secretary of the Company, dated as of such Purchase Date
substantially in the form attached hereto as Exhibit C, (a) certifying the then
current versions of the Charter, including the Articles Supplementary, and the
Bylaws and (b) certifying the resolutions adopted by the Board of Directors of
the Company or a duly authorized committee thereof approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Securities.

 

6.CONDITIONS PRECEDENT to the OBLIGATIONS OF THE COMPANY TO SELL PREFERRED
STOCK.

 

The Company’s obligation to sell and issue the shares of Preferred Stock at any
Purchase Date to the Buyers is subject to the fulfillment on or prior to any
Purchase Date of the following conditions, any of which may be waived by the
Company:

 

(a)          Representations and Warranties. The representations and warranties
made by the Buyers in Section 2 shall be true and correct in all material
respects as of the date when made and as of any Purchase Date, as though made on
and as of such date.

 

(b)          Performance. Each Buyer shall have performed, satisfied and
complied in all material respects with any and all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by such Buyer at or prior to any Purchase Date.

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)          Buyer Deliverables.

 

(i)          At or prior to the first Purchase Date after the effectiveness of
this Agreement, each Buyer shall deliver or cause to be delivered to the Company
the following:

 

 -26- 

 

  

(A)this Agreement, duly executed by each Buyer;

 

(B)the Registration Rights Agreement, duly executed by each Buyer;

 

(C)the Purchase Amount by wire transfer to the account specified in writing by
the Company;

 

(D)the Waiver Representation Letter (as defined herein) duly executed and
delivered to the Board of Directors of the Company; and

 

(E)a properly completed and executed accredited investor questionnaire in the
form attached hereto as Exhibit D.

 

(ii)         At or prior to any Purchase Date other than the first Purchase
Date, each Buyer shall deliver or cause to be delivered to the Company the
Purchase Amount by wire transfer to the account specified in writing by the
Company; provided, however, that upon the request of the Company, each Buyer
shall provide a representation letter certifying that the Buyer is an accredited
investor as of the applicable Purchase Date and/or that the Buyer’s ownership of
the capital stock of the Company will not result in a violation of the Ownership
Limitations after giving effect to such Purchase.

 

7.INDEMNIFICATION.

 

(a)          Indemnification of Buyer. In consideration of the Buyers’ execution
and delivery of the Transaction Documents and the acquisition of the Securities
hereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless each Buyer and all of its affiliates, members, officers, directors, and
employees, and any of the foregoing person’s agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Buyer
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Buyer Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees of the Buyer Indemnitee’s choice and
disbursements (the “Buyer Indemnified Liabilities”), incurred by any Buyer
Indemnitee as a result of, or arising out of, or relating to (1) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (2) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated therein or (3) any
cause of action, suit or claim brought or made against such Buyer Indemnitee and
arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, other than with respect to Buyer
Indemnified Liabilities which directly and primarily result from (A) a breach of
any of such Buyer’s representations and warranties, covenants or agreements made
in the Transaction Documents or any certificate, instrument or document
contemplated therein or (B) the gross negligence, bad faith, willful misconduct
or malfeasance of such Buyer or any other Buyer Indemnitee. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Buyer Indemnified Liabilities which is permissible under
applicable law; provided, however, that no Buyer Indemnitee shall be entitled to
indemnification for special, consequential (including lost profits or diminution
in value) or punitive damages. Notwithstanding anything to the contrary,
consequential damages shall be deemed not to include diminution in value of the
Securities, which is specifically excluded from damages covered by the Buyer
Indemnified Liabilities.

 

 -27- 

 

 

(b)          Indemnification Procedures. If any action shall be brought against
any Buyer Indemnitee in respect of which indemnity may be sought pursuant to
this Agreement, such Buyer Indemnitee shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Buyer Indemnitee. Any
Buyer Indemnitee shall have the right to employ separate counsel (or, if more
than one Buyer is the subject of any action in respect of which indemnity is
sought, one counsel for all such Buyers) in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Buyer Indemnitee except to the extent that (1) the employment
thereof has been specifically authorized by the Company in writing, (2) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (3) in such action there is, in the reasonable opinion of
counsel, a material conflict on any material issue between the position of the
Company and the position of such Buyer Indemnitee, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel for all Buyers seeking indemnity. The Company will not be
liable to any Buyer Indemnitee under this Agreement (y) for any settlement by a
Buyer Indemnitee effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed; or (z) to the extent, but only to
the extent, that a loss, claim, damage or liability is attributable to any Buyer
Indemnitee’s breach of its representations, warranties or covenants under the
Transaction Documents or any conduct by such Buyer Indemnitee which constitutes
fraud, gross negligence, willful misconduct or malfeasance. The indemnification
required by this Section 7 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Buyer Indemnitee against
the Company or others and any Liabilities the Company may be subject to pursuant
to applicable law.

 

8.EVENTS OF DEFAULT.

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)          A “Registration Default” (as defined in the Registration Rights
Agreement) has occurred under the terms of the Registration Rights Agreement
(subject to any applicable time periods set forth in the Registration Rights
Agreement);

 

(b)          the suspension from trading or failure of the Common Stock to be
listed on a Principal Market for a period of five consecutive Business Days;

 

(c)          the delisting of the Common Stock from the Principal Market;
provided, however, that the Common Stock is not immediately thereafter trading
on the Nasdaq Stock Market or the OTC Bulletin Board;

 

(d)          the failure by the Transfer Agent to issue shares of Preferred
Stock to the Buyers which the Buyers are entitled to receive within (i) five
Business Days after the applicable Purchase Date solely due to the fault of the
Company or (ii) otherwise, within 20 Business Days after the applicable Purchase
Date;

 

 -28- 

 

 

(e)          the Company’s breach of any representation, warranty, covenant or
other term or condition under any Transaction Document if such breach would
reasonably be expected to have a Material Adverse Effect and except in the case
of a breach of a covenant which is reasonably curable, only if such breach
continues for a period of at least 20 Business Days after written notice to the
Company of such breach;

 

(f)          the Company fails to sell shares of Preferred Stock to the Buyers
in an amount that equals or exceeds $50,000,000 on or prior to the Final Draw
Date in accordance with Section 1(b) hereof;

 

(g)          an event of default (subject to any applicable cure periods) under
the terms of any Preferred Stock of the Company pursuant to the Articles
Supplementary or any mortgage, indenture or other instrument or agreement under
which there may be issued or by which there may be secured or evidenced
indebtedness of the Company, whether such preferred stock or indebtedness now
exists or is incurred after the date of this Agreement;

 

(h)          if any Person commences an involuntary bankruptcy case against the
Company pursuant to or within the meaning of any Bankruptcy Law and such case is
not dismissed within 45 days after the commencement thereof;

 

(i)          if the Company pursuant to or within the meaning of any Bankruptcy
Law; (i) commences a voluntary case, (ii) consents to the entry of an order for
relief against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (iv) makes a
general assignment for the benefit of its creditors, or (v) becomes insolvent;
or

 

(j)          a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary.

 

In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 10(l) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time (without regard for any available cure
periods), would become an Event of Default, has occurred and is continuing, the
Company may not require a Buyer to purchase any shares of Preferred Stock under
this Agreement and may not deliver a Purchase Notice under this Agreement, and
the Buyers shall not be obligated or permitted to purchase any shares of
Preferred Stock under this Agreement. If pursuant to or within the meaning of
any Bankruptcy Law, the Company commences a voluntary case or any Person
commences an involuntary bankruptcy case against the Company and such case is
not dismissed within 30 days after commencement thereof, a Custodian is
appointed for the Company or for all or substantially all of its property, or
the Company makes a general assignment for the benefit of its creditors, (any of
which would be an Event of Default as described in Sections 8(h), 8(i) and 8(j)
hereof) this Agreement shall automatically terminate without any liability or
payment to the Company without further action or notice by any Person. No such
termination of this Agreement under Section 10(l)(i) shall affect the Company’s
or the Buyers’ obligations under this Agreement with respect to pending
purchases and the Company and the Buyers shall complete their respective
obligations with respect to any pending purchases under this Agreement.

 

 -29- 

 

 

9.CERTAIN DEFINED TERMS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)          “Action” means any action, suit, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s knowledge, overtly threatened in writing against the
Company, any Subsidiary or any of their respective properties or any officer,
director or employee of the Company or any Subsidiary acting in his or her
capacity as an officer, director or employee, before or by any federal, state,
county, local or foreign court, arbitrator, governmental or administrative
agency, regulatory authority, stock market, stock exchange or trading facility.

 

(b)          “Additional Board Designee” has the meaning given in Section 4(m).

 

(c)          “Affiliate” means, with respect to any Person, any other Person
that, directly or indirectly through one or more intermediaries, Controls, is
controlled by or is under common control with such Person.

 

(d)          “Agreement” has the meaning given in the preamble.

 

(e)          “Articles Supplementary” has the meaning given in the recitals.

 

(f)           “Available Amount” means initially $100,000,000 in shares of
Preferred Stock, in the aggregate, which amount shall be reduced by the Purchase
Amount each time the Buyers purchase shares of Preferred Stock pursuant to
Section 1 hereof and increased if the Company delivers a notice to increase the
Available Amount pursuant to Section 1(d) hereof.

 

(g)          “Bankruptcy Law” means Title 11 of the U.S. Code, as amended, or
any similar federal or state law for the relief of debtors.

 

(h)          “Board Designee” has the meaning given in Section 4(m).

 

(i)           “Board of Directors” means the board of directors of the Company.

 

(j)           “Business Day” means any day on which the Principal Market is open
for trading during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern
Time), including any day on which the Principal Market is open for trading for a
period of time less than the customary time.

 

(k)          “Buyer(s)” has the meaning given in the preamble.

 

(l)           “Buyer Indemnified Liabilities” has the meaning given in Section
7(a).

 

(m)         “Buyer Indemnitee(s)” has the meaning given in Section 7(a).

 

(n)          “Buyer Representative” means NexPoint Advisors, L.P.

 

(o)          “Bylaws” has the meaning given in Section 4(m).

 

(p)          “Charter” has the meaning given in the recitals.

 

 -30- 

 

 

(q)          “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

(r)           “Commission” has the meaning given in the recitals.

 

(s)          “Common Stock” has the meaning given in the recitals.

 

(t)           “Company” has the meaning given in the preamble.

 

(u)          “Company IT Systems” has the meaning given in Section 3(ii).

 

(v)          “Company Property” has the meaning given in Section 3(q).

 

(w)          “Confidential Information” means any information disclosed by
either party to the other party, either directly or indirectly, in writing,
orally or by inspection of tangible objects (including, without limitation,
documents, prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation and obtained or
ascertained by either party, or furnished or made available to either party, by
the other party, whether prepared by such party before or after the date of the
Agreement and regardless of the manner in which furnished. Confidential
Information shall not, however, include any information which (1) is or becomes
generally available to the public other than as a result of a disclosure by
either party in violation of this Agreement, (2) was available to the receiving
party on a non-confidential basis prior to its disclosure to the receiving
party, (3) becomes available to the receiving party on a non-confidential basis
from a person other than the disclosing party who is not otherwise known to
receiving the party receiving such information upon due inquiry to be bound not
to disclose such information pursuant to a contractual, legal or fiduciary
obligation or (4) is independently developed by the receiving party without the
use of or reliance on the “Confidential” or “Proprietary Information,” in whole
or in material part.

 

(x)           “Control” (including the terms “controlling,” “controlled by” or
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

(y)          “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

 

(z)          “DTC” means The Depository Trust Company.

 

(aa)        “Disclosure Materials” has the meaning given in Section 3(h).

 

(bb)       “Disclosure Schedule” has the meaning given in Section 3.

 

(cc)        “Dividend Common Stock” means shares of Common Stock issued as
dividends on the Preferred Stock.

 

(dd)        “Dividend Preferred Stock” means shares of Preferred Stock issued as
dividends on the Preferred Stock.

 

(ee)        “Environmental Law” has the meaning given in Section 3(ee).

 

 -31- 

 

 

(ff)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended, or any successor statute, and the rules and regulations promulgated
thereunder.

 

(gg)       “Final Draw Date” has the meaning given in Section 1(a).

 

(hh)       “Final Purchase Notice Date” has the meaning given in Section 1(a).

 

(ii)          “GAAP” means U.S. generally accepted accounting principles, as
applied by the Company.

 

(jj)          “Governmental Authority” has the meaning given in Section 3(p).

 

(kk)        “Governmental Body” means any government or governmental entity or
political subdivision thereof, whether federal, state, local or foreign, or any
agency, instrumentality or authority thereof, or any court or arbitrator (public
or private).

 

(ll)          “Hazardous Materials” has the meaning given in Section 3(ee).

 

(mm)      “Highland” has the meaning given in the preamble.

 

(nn)       “Intellectual Property Rights” has the meaning given in Section 3(r).

 

(oo)       “Law” means any code, directive, law (including common law),
ordinance, regulation, reporting or licensing requirement, rule, or statute,
including those promulgated, interpreted, or enforced by any Governmental Body.

 

(pp)       “Liability” means any direct or indirect, primary or secondary,
liability, indebtedness, obligation, penalty, cost or expense (including costs
of investigation, collection and defense), claim, deficiency, guaranty or
endorsement of or by any Person (other than endorsements of notes, bills,
checks, and drafts presented for collection or deposit in the ordinary course of
business) of any type, secured or unsecured whether accrued, absolute or
contingent, direct or indirect, liquidated or unliquidated, matured or
unmatured, known or unknown or otherwise.

 

(qq)       “License” means any license, franchise, notice, permit, easement,
right, certificate, authorization, or approval to which any Person is a party or
that is or may be binding on any Person or its securities, property or business.

 

(rr)         “Lien” or “Liens” means any lien, charge, claim, encumbrance,
security interest, right of first refusal, preemptive right or other restriction
of any kind.

 

(ss)         “Manager” means JCAP Advisors, LLC, a limited liability company
organized and existing under the laws of Delaware.

 

(tt)         “Material Adverse Effect” means any condition, occurrence, state of
facts or event having any effect on the business, operations, properties, assets
or condition (financial or otherwise) of the Company, the Manager and the
Operating Company that is material and adverse to the Company and its
Subsidiaries, taken as a whole, or any condition, occurrence, state of facts or
event that prohibits or otherwise materially interferes with or materially
delays the ability of the Company to perform any of its material obligations
under this Agreement or the Transaction Documents. A Material Adverse Effect
shall not include any of the following: (i) changes in general political,
economic or financial market conditions that do not disproportionately affect
the Company and its Subsidiaries; (ii) changes in industry conditions that do
not disproportionately affect the Company and its Subsidiaries; (iii) changes
resulting from the parties’ compliance with the terms of this Agreement and the
Transaction Documents; (iv) changes in GAAP that do not disproportionately
affect the Company and its Subsidiaries; (v) changes in Law that do not
disproportionately affect the Company and its Subsidiaries; or (vi) acts of
terrorism or war.

 

 -32- 

 

 

(uu)       “Material Contract” means any contract of the Company that has been
filed or was required to have been filed as an exhibit to the SEC Reports
pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

(vv)        “OFAC” has the meaning given in Section 3(nn).

 

(ww)      “Offering” has the meaning given in the recitals.

 

(xx)        “Operating Company” has the meaning given in Section 5(g).

 

(yy)       “Ownership Limitations” means the limitations on ownership of capital
stock of the Company set forth in Article VII of the Company’s Charter.

 

(zz)        “Ownership Limit Legend” has the meaning given in Section 4(e).

 

(aaa)      “Permits” has the meaning given in Section 3(p).

 

(bbb)     “Person” means an individual or entity including any limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

 

(ccc)      “Preferred Stock” has the meaning given in the recitals.

 

(ddd)     “Principal Market” means the New York Stock Exchange; provided,
however, that in the event the Company’s Common Stock is ever traded on the
Nasdaq Stock Market or the OTC Bulletin Board, then the “Principal Market” shall
mean such other market or exchange on which the Company’s Common Stock is then
listed or traded.

 

(eee)      “Proceeding” means an action, claim, suit, investigation or
proceeding (including, without limitation, an investigation or partial
proceeding, such as a deposition), whether commenced or overtly threatened in
writing.

 

(fff)        “Purchase Amount” means, with respect to any particular purchase
made hereunder, the portion of the Available Amount to be purchased by the
Buyers pursuant to Section 1 hereof as set forth in a valid Purchase Notice
which the Company delivers to Buyer Representative.

 

(ggg)     “Purchase Date” means with respect to any Regular Purchase made
hereunder, the tenth Business Day after the date of receipt by Buyer
Representative of a valid Purchase Notice that the Buyers are to buy shares of
Preferred Stock pursuant to Section 1(a) hereof.

 

(hhh)     “Purchase Notice” shall mean an irrevocable written notice from the
Company to Buyer Representative directing the Buyer to buy shares of Preferred
Stock pursuant to Section 1(a) hereof as specified by the Company therein at the
applicable Purchase Price on the Purchase Date.

 

 -33- 

 

 

(iii)         “Purchase Price” means $1,000 per share of Preferred Stock.

 

(jjj)         “Regular Purchase” has the meaning given in Section 1(a).

 

(kkk)      “Regulation D” has the meaning given in the recitals.

 

(lll)         “Registration Rights Agreement” has the meaning given in the
recitals.

 

(mmm)   “REIT” means a real estate investment trust as defined in Section 856 of
the Code.

 

(nnn)     “Required Approvals” has the meaning given in Section 3(e).

 

(ooo)     “SDAT” has the meaning given in the recitals.

 

(ppp)     “SEC Reports” has the meaning given in Section 3(h).

 

(qqq)     “Securities” means Preferred Stock (including Preferred Stock
purchased on any Purchase Date and Dividend Preferred Stock) and Dividend Common
Stock.

 

(rrr)        “Securities Act” means the Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations promulgated thereunder.

 

(sss)      “Share Cap” has the meaning given in Section 2(j).

 

(ttt)        “Short Sale” means stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in Rule
16a-1(h) under the Exchange Act) and similar arrangements (including on a total
return basis), and (ii) sales and other transactions through non-U.S. broker
dealers or foreign regulated brokers (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).

 

(uuu)     “Subsidiary” or “Subsidiaries” means of a specified person an
affiliate controlled by such person directly or indirectly through one or more
intermediaries.

 

(vvv)     “Tax” means any federal, state, county, local, or foreign tax, charge,
fee, levy, impost, duty, or other assessment, including income, gross receipts,
excise, employment, sales, use, transfer, recording, License, payroll,
franchise, severance, documentary, stamp, occupation, windfall profits,
environmental, federal highway use, commercial rent, customs duty, capital
stock, paid-up capital, profits, withholding, social security, single business
and unemployment, disability, real property, personal property, registration, ad
valorem, value added, alternative or add-on minimum, estimated, or other tax or
governmental fee of any kind whatsoever, imposed or required to be withheld by
any Governmental Body, including any interest, penalties, and additions imposed
thereon or with respect thereto, and including Liability for the taxes of any
other Person under Treasury Regulation 1.1502-6 (or any similar provision of
state, local, or foreign Law) as a transferee or successor, by contract, or
otherwise.

 

 -34- 

 

 

(www)   “Tax Return” means any return (including any informational return)
report, statement, schedule, notice, form or other document or information filed
with or submitted to, or required to be filed with or submitted to any Taxing
Authority in connection with the determination, assessment, collection or
payment of any Tax or in connection with the administration, implementation or
enforcement of compliance with any legal requirement relating to any Tax.

 

(xxx)       “Taxing Authority” means the Internal Revenue Service and any other
federal, state, local or foreign Governmental Body responsible for the
administration of any Tax.

 

(yyy)     “Transaction Documents” has the meaning given in the recitals.

 

(zzz)       “Transfer Agent” means the transfer agent of the Company as set
forth in Section 10(g) hereof or such other person who is then serving as the
transfer agent for the Company in respect of the Common Stock.

 

(aaaa)    “Transfer Agent Letter of Instructions” has the meaning given in
Section 4(f).

 

(bbbb)   “Waiver Representation Letter” means the letter from Buyers to the
Board of Directors substantially in the form of Exhibit E, the delivery of which
to the Board of Directors is a precondition to the issuance of a waiver of the
Ownership Limitations.

 

10.MISCELLANEOUS.

 

(a)Fees and Expenses.

 

(i)          The Company shall reimburse the Buyers for all reasonable
out-of-pocket expenses (including fees and disbursements of their counsel and
accountants) incurred by or on behalf of the Buyer in connection with the
preparation, negotiation, execution, delivery, and performance of this Agreement
and the other Transaction Documents through and including the date of this
Agreement, including legal and financial diligence relating thereto, up to a
maximum amount of $1,000,000, which amount shall include the fee in an amount up
to $750,000 that the Buyers will pay to Jefferies LLC pursuant to Section 2(k).

 

(ii)         After the date of this Agreement, the Company and the Buyers shall
each pay their respective fees and expenses incurred in connection with this
Agreement and the other Transaction Documents.

 

(iii)        The Company shall pay all Transfer Agent fees, stamp taxes and
other taxes and duties levied in connection with the sale and issuance of the
shares of Preferred Stock to the Buyers.

 

(b)          Specific Performance. Each of the Buyers and the Company
acknowledges and agrees that irreparable damage would occur to the other parties
hereunder in the event that any of the provisions of this Agreement or the
Transaction Documents were not performed by such party in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that each
party shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and the Transaction Documents by
any other party and to enforce specifically the terms and provisions hereof and
thereof this being in addition to any other remedy to which the parties may be
entitled by law or equity.

 

 -35- 

 

 

(c)          Governing Law; Jurisdiction; Jury Trial. THE CORPORATE LAWS OF THE
STATE OF MARYLAND SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE COMPANY
AND BUYERS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN
FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTOR
HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY BUYER, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(d)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile or pdf (or
other electronic reproduction) signature shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile or pdf (or other electronic
reproduction) signature.

 

(e)          Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(f)          Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(g)          Entire Agreement. This Agreement and the Registration Rights
Agreement supersede all other prior oral or written agreements between the
Buyers, the Company, their respective affiliates and persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents and the instruments referenced herein contain the
entire understanding of the parties with respect to the matters covered herein
and therein and, except as specifically set forth herein or therein, neither the
Company nor the Buyers make any representation, warranty, covenant or
undertaking with respect to such matters. The Company acknowledges and agrees
that it has not relied on, in any manner whatsoever, any representations or
statements, written or oral, other than as expressly set forth in this
Agreement.

 

 -36- 

 

 

(h)          Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (1) upon receipt when delivered
personally; (2) upon receipt when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (3) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

  

If to the Company:   Jernigan Capital, Inc.   6410 Poplar Avenue, Suite 650  
Memphis, TN 38119   Telephone: 901-567-9510   Facsimile: 901-567-9557  
Attention: John A. Good   Attention: William H. Mathieu       With a copy to:  
Morrison & Foerster LLP   2000 Pennsylvania Avenue, Suite 6000   Washington, DC
20006   Telephone: 202-887-1554   Facsimile: 202-785-7522   Attention: David P.
Slotkin       If to the Buyers:   NexPoint Advisors, L.P.   300 Crescent Court,
Suite 700   Dallas, TX 75201   Telephone: 972-628-4100   Facsimile: 972-628-4147
  Attention: Matt McGraner       With a copy to:   Highland Capital Management,
L.P.   300 Crescent Court, Suite 700   Dallas, TX 75201   Telephone:
972-628-4100   Facsimile: 972-628-4147   Attention: Thomas Surgent       and  
Jones Day   2727 North Harwood Street   Dallas, TX 75201   Telephone:
214-220-3939   Facsimile: 214-969-5100   Attention: Charles Haag

 

 -37- 

 

 

If to the Transfer Agent:   American Stock Transfer & Trust Company   10150
Mallard Creek Road, Suite 307   Charlotte, NC 28262   Telephone: 718-921-8380  
Facsimile: 718-765-8742   Attention: Felix Orihuela

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party one Business Day prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, and recipient
facsimile number or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of receipt in accordance with clause (1),
(2) or (3) above, respectively.

 

(i)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Buyers, including by merger
or consolidation. The Buyers may not assign their rights or obligations under
this Agreement.

 

(j)          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

(k)          Publicity. Buyer Representative shall have the right to approve
(which approval shall not be unduly withheld, conditioned or delayed) on behalf
of the Buyers any press release prior to its issuance, filing with the
Commission or any other public disclosure made by or on behalf of the Company
whatsoever with respect to, in any manner, the Buyers, their purchases hereunder
or any aspect of this Agreement or the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without such prior
approval of Buyer Representative, to make any press release or other public
disclosure (including any filings with the Commission) with respect to such
transactions as is required by applicable law and regulations so long as the
Company and its counsel consult with Buyer Representative in connection with any
such press release or other public disclosure at least one Business Day prior to
its release or use by the Company.

 

(l)          Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

 -38- 

 

 

(m)          Termination. This Agreement may be terminated only as follows:

 

(i)          By the Buyers any time an Event of Default exists without any
liability or payment to the Company. However, if pursuant to, or within the
meaning of, any Bankruptcy Law, the Company commences a voluntary case or any
Person commences an involuntary case (which is not dismissed within 30 days
after commencement thereof) against the Company, a Custodian is appointed for
the Company or for all or substantially all of its property, or the Company
makes a general assignment for the benefit of its creditors, (any of which would
be an Event of Default as described in Sections 8(h), 8(i) and 8(j) hereof) this
Agreement shall automatically terminate without any liability or payment to the
Company without further action or notice by any Person. No such termination of
this Agreement under this Section 10(i)(i) shall affect the Company’s or the
Buyers’ respective obligations under this Agreement with respect to pending
purchases of the Preferred Stock and the Company and the Buyers shall complete
their respective obligations with respect to any pending purchases of the
Preferred Stock under this Agreement.

 

(ii)         This Agreement will automatically terminate on the earlier of the
(a) date that the Company sells and the Buyers purchase the full Available
Amount as provided herein or (b) the close of business on the Final Draw Down
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement except
as set forth in Section 10(l)(iv) hereof; provided, however, that if,
notwithstanding the timely delivery of the requisite Purchase Notice(s), the
sale and purchase of the full Available Amount has not occurred due solely to a
failure of a Buyer to perform its obligations hereunder, this Agreement shall
remain in full force and effect until (y) the Company sells and the Buyers
purchase the full Available Amount or (z) the Agreement is terminated by notice
of the Company to Buyer Representative.

 

(iii)        Except as set forth in Sections 10(l)(i) (in respect of an Event of
Default under Sections 8(h), 8(i) and 8(j)) and Section 10(l)(ii)), any
termination of this Agreement pursuant to this Section 10(l) shall be effected
by written notice from the Company to the Buyer, or the Buyer to the Company, as
the case may be, setting forth the basis for the termination hereof.

 

(iv)        The representations and warranties of the Company and the Buyers
contained in Sections 2 and 3, the indemnification provisions set forth in
Section 7 and the agreements and covenants set forth in Sections 4(e), 4(f) and
10, shall survive any termination of this Agreement. No termination of this
Agreement shall affect the Company’s or the Buyers’ respective rights or
obligations (a) under the Registration Rights Agreement which shall survive any
such termination, (b) under this Agreement with respect to pending purchases of
the Preferred Stock, and the Company and the Buyers shall complete their
respective obligations with respect to any pending purchases of the Preferred
Stock under this Agreement, and (c) under the Preferred Stock or other
Securities issued hereunder.

 

(n)          Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Buyers that it has engaged Raymond James as its
financial advisor in connection with the transactions contemplated hereby. The
Company shall be responsible for the (i) payment of any fees or commissions, if
any, of any financial advisor, placement agent, broker or finder engaged by the
Company relating to or arising out of the transactions contemplated hereby, and
(ii) reimbursement to the Buyers for the amount paid by the Buyers to Jefferies
LLC as provided in Section 10(a) of this Agreement.

 

 -39- 

 

 

(o)          Amendments; Waivers. Neither this Agreement nor any provision
hereof may be amended, modified or supplemented unless in writing, executed by
all the parties hereto. Except as otherwise expressly provided herein, no waiver
with respect to this Agreement shall be enforceable unless in writing and signed
by the party against whom enforcement is sought. Except as otherwise expressly
provided herein, no failure to exercise, delay in exercising, or single or
partial exercise of any right, power, or remedy by any party, and no course of
dealing between or among any of the parties, shall constitute a waiver of, or
shall preclude any other or further exercise of, any right, power or remedy.

 

(p)          Replacement of Securities. If any certificate or instrument
evidencing any Securities, if applicable, is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof (in the case of mutilation), or
in lieu of and substitution therefor, a new certificate or instrument, as
applicable, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction. The applicant for a new certificate
or instrument under such circumstances shall also pay any reasonable third-party
costs (including customary indemnity) associated with the issuance of
replacement Securities.

 

(q)          No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(r)          Failure or Indulgence Not Waiver. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

 

(s)          Buyer Representative. Each Buyer hereby acknowledges and agrees
that it has irrevocably approved and appointed the designation of, and hereby
irrevocably designates, NexPoint Advisors, L.P. as the Buyer Representative and
NexPoint Advisors, L.P. is hereby appointed as of the date hereof as the true
and lawful agent and attorney in fact of the Buyers as the Buyer Representative
for and on behalf of the Buyers to give and receive notices and communications
in connection with this Agreement and all related matters, to take all actions,
and to take all other actions that the Buyer Representative deems necessary
hereunder. In fulfilling its duties hereunder, the Buyer Representative shall
act in good faith and in a manner that the Buyer Representative reasonably
believes to be in the best interests of the Buyers, taken as a whole. Notices or
communications to or from the Buyer Representative shall constitute notice to or
from the Buyers. Each Buyer hereby agrees to receive correspondence from the
Buyer Representative, including in electronic form. It is understood by all
parties that NexPoint Advisors, L.P. is executing this Agreement solely in its
capacity as the Buyer Representative. The Buyer Representative shall be entitled
to act in its sole and absolute discretion and shall incur no liability
whatsoever to the Buyers for any act done or omitted hereunder as the Buyer
Representative, including errors in judgment, while acting in good faith or in
reliance on the advice of counsel, accountants, or other advisors, consultants,
or experts.

 

* * * * *

 

 -40- 

 

 

IN WITNESS WHEREOF, the Company and the Buyers have caused this Stock Purchase
Agreement to be duly executed as of the date first written above.

 

  THE COMPANY:         JERNIGAN CAPITAL, INC.         By: /s/ John A. Good  
Name: John A. Good   Title: President and Chief Operating Officer    

 

 

 

 

 

  Buyer Representative:         NexPoint Advisors, L.P.         By: NexPoint
Advisors GP, LLC, its general partner         By: /s/ Brian Mitts   Name: Brian
Mitts   Title: Executive Vice President

 

 

 

 

  BUYERS:       NexPoint Real Estate Strategies Fund       By: /s/ Brian Mitts  
Name:  Brian Mitts   Title:  Vice President, Chief Financial Officer, Principal
Financial Officer and Principal Accounting Officer          NexPoint Real Estate
Capital, LLC       By: /s/ Brian Mitts   Name: Brian Mitts   Title:  Chief
Financial Officer and Executive Vice President         NexPoint Real Estate
Opportunities, LLC         By: NexPoint Advisors, L.P., its Manager   By:
NexPoint Advisors GP, LLC, its general partner         By: /s/ Brian Mitts  
Name: Brian Mitts   Title:  Executive Vice President

 

 

 

 

SCHEDULES

 

Schedule 1(g) Allocation of Purchases Schedule 3(a) Subsidiaries Schedule 3(k)
Material Change

 

ANNEXES

 

Annex A Articles Supplementary Annex B Registration Rights Agreement Annex C
Transfer Agent Letter of Instructions

 

EXHIBITS

 

Exhibit A Form of Legal Opinion Exhibit B Form of Officer’s Certificate Exhibit
C Form of Secretary’s Certificate Exhibit D Form of Accredited Investor
Questionnaire Exhibit E Form of Waiver Representation Letter Exhibit F Form of
Joinder

 

 

 

 

DISCLOSURE SCHEDULES

 

Schedule 1(g) – Allocation of Purchases

 

Available Amount

 

Buyers Proportion of Preferred
Stock to be purchased (%)     NexPoint Real Estate Capital, LLC 40.0%    
NexPoint Real Estate Opportunities, LLC 60.0%

  

 

 

 

Schedule 3(a) – Subsidiaries

 

Name of Subsidiary Jurisdiction     JCAP FI Holdings, LLC Delaware     Jernigan
Capital OP LLC Delaware     Jernigan Capital Operating Company, LLC Delaware

 

 

 

 

Schedule 3(k) – Material Changes

 

·Share Repurchase Program, effective as of May 20, 2016 for a share repurchase
of up to $10 million of the outstanding shares of common stock of the Company.
As of the date hereof, the Company has repurchased and retired a total of
213,078 shares of its common stock at an aggregate cost of $3,152,593.73.

 

·Cash dividend of $0.35 per share of common stock for the quarter ended June 30,
2016, paid on July 15, 2016 to the stockholders of record on July 1, 2016.

 

 

 

 

ANNEX A

Articles Supplementary

 

 

 

 

ANNEX B

Registration Rights Agreement

 

 

 

 

ANNEX C

Form of Transfer Agent letter of Instructions

 

 

 

 

EXHIBIT A

FORM OF LEGAL OPINION

 

 

 

 

EXHIBIT B

 

FORM OF OFFICER’S CERTIFICATE

 

 

 

 

EXHIBIT C

FORM OF secretary’s certificate

 

 

 

 

EXHIBIT D

form of accredited investor questionnaire

 

 

 

 

EXHIBIT E

 

FORM OF WAIVER REPRESENTATION LETTER

 

 

 

 

EXHIBIT F

form of Joinder

 



 

 